Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 James B. Bonham Corp., Appellant                      Appeal from the 13th District Court of
                                                       Navarro County, Texas (Tr. Ct. No. 08-
 No. 06-16-00026-CV         v.                         17240-CV). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The City of Corsicana, Appellee                       Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, James B. Bonham Corp., pay all costs of this appeal.




                                                      RENDERED NOVEMBER 29, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk